Name: Council Decision of 1 January 1973 increasing the number of Advocates-General
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-01-01

 Avis juridique important|31973D0101(03)Council Decision of 1 January 1973 increasing the number of Advocates-General Official Journal L 002 , 01/01/1973 P. 0029 - 0029 Spanish special edition: Chapter 01 Volume 1 P. 0201 Portuguese special edition Chapter 01 Volume 1 P. 0201 ++++COUNCIL DECISION OF 1 JANUARY 1973 INCREASING THE NUMBER OF ADVOCATES-GENERAL THE COUNCIL OF THE EUROPEAN COMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32A THEREOF ; HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 166 THEREOF ; HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 138 THEREOF ; HAVING REGARD TO THE LETTER OF 23 NOVEMBER 1972 IN WHICH THE COURT REQUESTED THAT THE NUMBER OF ADVOCATES-GENERAL BE INCREASED TO FOUR ; WHEREAS ARTICLE 18 OF THE ACT CONCERNING THE CONDITIONS OF ACCESSION AND THE ADJUSTMENTS TO THE TREATIES ( 1 ) INCREASED THE NUMBER OF ADVOCATES-GENERAL TO THREE ; WHEREAS THE JOINT DECLARATION ON THE COURT OF JUSTICE ANNEXED TO THE FINAL ACT OF THE CONFERENCE BETWEEN THE EUROPEAN COMMUNITIES AND THE STATES WHICH APPLIED FOR MEMBERSHIP OF THOSE COMMUNITIES ( 2 ) STIPULATES THAT SUCH ADDITIONAL MEASURES AS MAY PROVE NECESSARY FOLLOWING THE ACCESSION OF THE NEW MEMBER STATES SHOULD BE TAKEN BY THE COUNCIL WHICH , AT THE REQUEST OF THE COURT , MAY INCREASE THE NUMBER OF ADVOCATES-GENERAL TO FOUR ; WHEREAS THE NUMBER OF ADVOCATES-GENERAL SHOULD BE INCREASED TO FOUR ; WHEREAS THE THIRD PARAGRAPH OF ARTICLE 32B OF THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , THE THIRD PARAGRAPH OF ARTICLE 167 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND THE THIRD PARAGRAPH OF ARTICLE 139 OF THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY SHOULD BE AMENDED SO THAT THE PARTIAL REPLACEMENT ON EACH OCCASION CONCERNS TWO ADVOCATES-GENERAL ; WHEREAS IN ORDER TO ENSURE THE OPERATION OF THE REPLACEMENT SYSTEM PROVIDED FOR , THE EXPIRY DATE OF THE TERM OF OFFICE OF THE ADVOCATE-GENERAL APPOINTED TO OCCUPY FOR THE FIRST TIME THE POST CREATED BY THIS DECISION SHOULD BE BROUGHT FORWARD TO 6 OCTOBER 1976 , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING SHALL BE SUBSTITUTED FOR THE FIRST PARAGRAPH OF ARTICLE 32A OF THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , THE FIRST PARAGRAPH OF ARTICLE 166 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND THE FIRST PARAGRAPH OF ARTICLE 138 OF THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY : " THE COURT OF JUSTICE SHALL BE ASSISTED BY FOUR ADVOCATES-GENERAL . " ARTICLE 2 THE FOLLOWING SHALL BE SUBSTITUTED FOR THE THIRD PARAGRAPH OF ARTICLE 32B OF THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , THE THIRD PARAGRAPH OF ARTICLE 167 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND THE THIRD PARAGRAPH OF ARTICLE 139 OF THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY : " EVERY THREE YEARS THERE SHALL BE A PARTIAL REPLACEMENT OF THE ADVOCATES-GENERAL . TWO ADVOCATES-GENERAL SHALL BE REPLACED ON EACH OCCASION . " ARTICLE 3 A NEW ADVOCATE-GENERAL SHALL BE APPOINTED ON 1 JANUARY 1973 . HIS TERM OF OFFICE SHALL EXPIRE ON 6 OCTOBER 1976 . DONE AT BRUSSELS , 1 JANUARY 1973 . FOR THE COUNCIL THE PRESIDENT P . HARMEL ( 1 ) OJ SPECIAL EDITION , 27 . 3 . 1972 , P . 14 . ( 2 ) OJ SPECIAL EDITION , 27 . 3 . 1972 , P . 194 .